   Case 1:18-cv-00874-RBK Document 20 Filed 06/11/20 Page 1 of 2 PageID: 64



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
MICHAEL NORWOOD,                          :
                                          :
            Petitioner,                   :   Civ. No. 18-874 (RBK)
                                          :
      v.                                  :
                                          :   MEMORANDUM OPINION
DAVID ORTIZ,                              :            & ORDER
                                          :
            Respondent.                   :
_________________________________________ :

       Before the Court is a notice of returned mail sent to Petitioner as undeliverable on April

13, 2020. (ECF No. 18). The Court had sent Petitioner an Order to Show Cause as to why the

Court should not dismiss this matter. (ECF No. 17). Petitioner has not contacted the Court in the

intervening time to provide an updated address.

       Local Civil Rule 10.1(a) requires unrepresented parties to notify the Court of any change

in address within 7 days. The Rule further provides that, failure to file such notice “may result in

the imposition of sanctions by the Court.” Id. Indeed, failure to apprise the Court of an address

change may result in the outright dismissal of the case for failure to proceed, or an administrative

termination of the action without prejudice. See, e.g., Allebach v. Cathell, No. 06-5005, 2009 WL

2147145 (D.N.J. July 15, 2009); Boretsky v. Corzine, No. 08-2265, 2008 WL 2512916 (D.N.J.

June 23, 2008).

       As the Court does not have a current address for Petitioner, the matter cannot proceed at

this time. The Court will therefore administratively terminate the proceedings without prejudice

to Petitioner’s right to reinstate this action by notifying the Court and Respondents of his new

address within 30 days. Failure to provide an updated address within 30 days of the date of this

Order may result in dismissal of this matter for lack of prosecution.
   Case 1:18-cv-00874-RBK Document 20 Filed 06/11/20 Page 2 of 2 PageID: 65



        THEREFORE, it is on this 9th day of June 2020, hereby

        ORDERED that the Clerk of the Court shall ADMINISTRATIVELY TERMINATE this

matter for failure to comply with Local Civil Rule 10.1(a), without prejudice to reinstatement

should Petitioner notify the Court of his changed address within thirty (30) days from entry of this

Order; and it is further

        ORDERED that failure to comply with this Order may result in the matter being dismissed

for lack of prosecution; and it is further

        ORDERED that the Clerk of the Court shall serve a copy of this Order on Petitioner at his

last known address by regular mail.



                                                     s/Robert B. Kugler
                                                     ROBERT B. KUGLER
                                                     United States District Judge




                                                 2
